Citation Nr: 1400383	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-47 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational benefits in the amount of $3,000.00 was properly created.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1984 to January 2010.  

In July 2009, VA determined that the Veteran was entitled to VA education benefits under the Post-9/11 GI Bill.  In October 2009, VA approved an advance payment of $3,000.00 to the Veteran.  The Veteran was subsequently found not to be enrolled in an educational program.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 VA decision which informed the Veteran in writing of the overpayment of VA education benefits in the amount of $3,000.00 and of appellate and waiver rights.  In March 2010, the Veteran submitted a request for waiver of recover of the overpayment in the calculated amount.  

In April 2010, the Muskogee, Oklahoma, Regional Office's (RO) Committee on Waivers and Compromises (Committee) denied a waiver of recovery of an overpayment of VA education benefits in the amount of $3,000.00 based upon its finding of bad faith.  

In April 2010, the Veteran submitted a notice of disagreement (NOD) with both the creation of an overpayment of VA educational benefits in the amount of $3000.00 and the denial of waiver of recovery of that overpayment.  In July 2010, the RO issued a statement of the case (SOC) to the Veteran which addressed the issue of the creation of the overpayment of VA educational benefits in the amount of $3000.00.  In August 2010, the Veteran submitted an Appeal to the Board (VA Form 9).  The Board has reviewed the physical education files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.   

The Veteran submitted a timely NOD with the denial of waiver of recovery of the overpayment in the calculated amount.  However, given the Board's decision below that the overpayment was not properly created, the issue of waiver of recovery of the overpayment is now moot; therefore, a remand for issuance of a SOC addressing that issue in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) is unnecessary.  


FINDINGS OF FACT

1.  The Veteran informed VA at all relevant times that he sought to transfer his Post-9/11 GI Bill educational benefits to his daughter and was not himself enrolling in an educational program.  

2.  The overpayment of VA educational benefits in the amount of $3,000.00 was solely due to VA error.  


CONCLUSION OF LAW

The overpayment of VA education benefits in the amount of $3,000.00 was not properly created as it was solely the result of VA administrative error.  38 U.S.C.A. § 5107 (West Supp. 2013); 38 C.F.R. § 3.500(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this decision, the Board finds that an overpayment of VA education benefits in the amount of $3,000.00 to the Veteran was not properly created; therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

Creation of an Overpayment of VA Education Benefits of $3,000.00

The Veteran asserts that the overpayment of VA education benefits in the amount of $3,000.00 was not properly created as he informed VA at all relevant times that he was seeking to transfer his VA educational benefits to his daughter and the overpayment was solely the result of VA error.  

Eligibility for educational assistance under the Post-9/11 GI Bill (enacted by the Post-9/11 Veterans Educational Assistance Act of 2008) is governed by 38 U.S.C.A. § 3311 West 2002 & Supp. 2013) and 38 C.F.R. § 21.9520 (2013).  In relevant part, the implementing regulations require that an individual must have active duty service after September 10, 2001 (1) for "a minimum of 90 aggregate days" with subsequent transfer to "the Fleet Reserve" or (2) for "a minimum of 30 continuous days" before being "discharged under other than dishonorable conditions due to a service-connected disability."  38 C.F.R. § 21.9520(a)(3), (b) (West 2002).  

An individual entitled to educational assistance under 38 U.S.C.A., Chapter 33 based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her entitlement to a dependent (or among dependents).  An individual approved by his or her military department to transfer entitlement may do so at any time while serving as a member of the Armed Forces, subject to the transferor's 15-year period of eligibility as provided in 38 C.F.R. § 21.9530 (2013).  38 C.F.R. § 21.9570(c).  

A March 2010 written statement from the Army indicates that the Veteran "did not transfer Post 9/11 GI Bill benefits to his dependents before he retired, therefore he does not meet the eligibility requirements to transfer benefits to his dependents."  

In a June 2009 Application for VA Education Benefits (VA Form 22-1990), the Veteran stated that he sought to "transfer of Post 9/11 GI Bill for dependent who will be attending UNG in Aug 09."  He clarified that J., his daughter, would be attending the University of North Carolina at Greensboro.  

Notwithstanding, the Veteran's explicit statements that he was seeking to transfer his Post-9/11 GI Bill education benefits to his daughter, VA informed the Veteran in a July 2009 written statement that it had "received your application for the Post-9/11 GI Bill" and he was "entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill beginning August 1, 2009."  

An August 2009 VA Enrollment Certification from the University of North Carolina at Greensboro states that J. was certified as an enrolled student at the university carrying a 16 credit course load.  

An October 2009 VA letter to the Veteran states that he had "been awarded educational benefits under the Post-9/11 GI Bill" and "your school submitted the following enrollment information."  The cited information reflects enrollment in a 16 credit hour course of study between August 2009 and December 2009.  An October 2009 VA record states that the Veteran had been approved for advanced payment of VA educational benefits.   

In a March 2010 Financial Status Report (VA Form 20-5655), the Veteran informed VA that "VA Education Benefits enrolled me instead of transferred to daughter," J.  He clarified that the "$3,000.00 was paid to the University of North Carolina of Greensboro for tuition for daughter."  Consistent with such representations by the Veteran, the April 2010 Committee decision denying waiver of recovery of the overpayment notes that a review of the record revealed that the Veteran had applied for education benefits and "appears that he had intended to transfer his entitlement to his daughter."  

The record reflects that the Veteran was ineligible to transfer his Post-9/11 GI Bill education benefits to his dependent as he had failed to make such election during active service.  In June 2009, the Veteran applied to VA for education benefits expressly for the purpose of transferring them to his daughter.  He supplied information solely as to his daughter's course of study and that information was certified to VA by the University of North Carolina in August 2009.  At no point did the Veteran convey to VA that he himself was pursuing a course of study using VA education benefits.  Notwithstanding these facts, VA thereafter advanced $3,000.00 in education benefits to the Veteran in October 2009.  VA's failure to either determine whether the Veteran was enrolled in a course of study or to verify that he was eligible to transfer his benefits to his daughter prior to advancing the funds created the erroneous award of benefits now in dispute.  

The effective date of termination of an erroneous award of benefits based solely on administrative error or error in judgment will be the date of last payment.  38 C.F.R. § 3.500(b).  VA had the opportunity to prevent the overpayment by taking the appropriate action upon the Veteran's application for VA education benefits to verify either that the Veteran was pursuing a course of study for himself or was eligible to transfer his benefits to his daughter, but took no such actions; therefore, the Board concludes that the overpayment of VA education benefits was solely due to VA error and thus not properly created.  


ORDER

An overpayment of VA educational benefits in the amount of $3,000.00 to the Veteran was not properly created.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


